Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/944,319, filed on 7/31/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requiremen
As to claims 5 and 17,  they recite the original limitation “more desirable than”. The specification of the instant application does not expressly describes how this functionality claimed in this invention is implemented. Is there a procedure or formula to accomplish it? In other words, it is unclear, how to instruct a machine or a computer-implemented method to perform that the second reward being more desirable? The Examiner notes that the closest subject matter that Examiner finds in the instant specification is at paragraph 74, “…The second limited amount of time can be less than the first limited amount of time and the second reward can be more desirable than the first reward”. But still is not clear. So, this limitation is unclear at time of determining the boundaries of patent protection sought. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claims 5 and 17, regarding to the limitation “more desirable than”. It is unclear how does  a computer-implemented method perform it. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1:  Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “determining a location of a mobile device [it is data] that is proximate to a casino and that is associated with a user;  determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the conditional reward being based on the location of the mobile device [it is data]  relative to the casino;   determining that the user is at the casino;  determining that the condition is completed based on determining that the user is at the casino;” The “determining …” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“mobile device”, the Examiner notes that this element is tangential to the claim. This machine is not performing the method claimed. The method claimed does not claim a machine, server or computer to perform at least the most significant steps such as “determining…”. Therefore,  the applicant makes sure the invention is an abstract idea.
The mention of components “a mobile device”  are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim, “a mobile device” amounts to no more than mere instructions or data to apply the exception. i.e., mere instructions to apply an exception using generic data , hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements “a mobile device” is anything other than generic hardware and in the claims is just data (location of the mobile device), and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  tangential “mobile device”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
In addition the Examiner analyses supplementary elements in the claim: 
“a processor”, and “memory comprising instructions”; they are just generic computer components. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 18: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus (a mobile device).

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-12, 14-17 and 19-20, the claims recite elements such as “ a first wireless communication technology, wherein determining that the user is at the casino comprises determining that the mobile device is at the casino using a second wireless communication technology…”, “receiving an additional signal from the mobile device via a telecommunications network”, “…estimating an amount of time required for the user to arrive at the casino…”, “…the condition is a first condition that is associated with a first reward, the first condition comprising and comprises the user arriving at the casino within a first limited amount of time...”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No.. 20180225911 (Washington).

As to claims 1, 13, Washington discloses a computer-implemented  (Fig. 1 and associated disclosure) method comprising: 
a) determining a location of a mobile device that is proximate to a casino and that is associated with a user
(0016] FIG. 15 illustrates an example screenshot of a hybrid arcade/wager-based game GUI which may be used for facilitating activities relating to one or more of the Hybrid Arcade/Wager-Based Gaming aspects disclosed herein. In at least one embodiment, at least a portion of the GUIs may be configured or designed for use at one or more mobile devices and/or at one or more casino gaming machines”, paragraph 16.
 “0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid a different location in the casino, at a different casino …”, paragraph 74); 

b) determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the conditional reward being based on the location of the mobile device relative to the casino 
(“…Gaming situations such as these may promote a “clicks to bricks” outcome where a casino property could promote at home users to “login over the weekend to play Super Zombie Bash! Free! Come down to the casino and play Super Zombie Bash for a chance to win big!” ” [Examiner interprets as determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user] Such property advertisement may entice more patrons to visit the casino in order to “win big on their favorite hybrid arcade/wager-based game [Examiner interprets as based on the location of the mobile device relative to the casino] ….”, paragraph 74.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play. “, paragraph 81-90.
“0243] In some embodiments, the advertisements displayed within the game world of a wager-based game may be configured or designed to change periodically, in accordance with specifically defined display rules, which, for example may be used to define guidelines governing which particular portions of advertising content are to be displayed at which wager-based gaming devices, at what time, in what sequence, and at which locations within the game worlds of one or more wager-based games[Examiner interprets as reward being based on the location of the mobile device relative to the casino ]. An example embodiment of this feature is illustrated in the example screenshots of FIGS. 20 and 21. FIGS. 20 and 21 show example screenshots of a first-person shooter type hybrid arcade/wager-based game environment 2010. As the player's character navigates through the game world or game environment 2010 during time interval T1, a first in-game ad 2022 is displayed at virtual billboard 2020, as illustrated in FIG. 20. As the player's character navigates through the game world 2010 during a different time interval T2, a second in-game ad 2122 is displayed at virtual billboard 2020, as illustrated in FIG. 21.”, paragraph 243.
“…[0448] Casino Venues (e.g., 330, 340). In at least one embodiment, each casino venue may correspond to a real-world, physical casino which is located at a particular geographic location. In some embodiments, a portion of the multiple different casino venues may be affiliated with each other (e.g., Harrah's Las Vegas, Harrah's London [Examiner interprets as reward being based on the location of the mobile device relative to the casino ])…”, paragraph 448); 

c) transmitting a signal comprising the conditional reward to the mobile device
(“[0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
Player credit information (e.g., 1516, 1524, 1522)” in Fig. 15 and paragraph 220);
 d) determining that the user is at the casino
(“[0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game [Examiner interprets as determining that the user is at the casino]). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
“…201] In at least some embodiments where hybrid arcade/wager-based games are deployed in casino/regulated environments in which voluntary and/or mandatory rules/regulations are imposed (e.g., based on GLI standards, specific jurisdiction rules/regulations, and/or casino rules/regulations) [Examiner interprets as determining that the user is at the casino], one or more mechanisms may be implemented (see, e.g., FIG. 12) to cause wager-based game events to be initiated or triggered in a manner which conforms with governing rules/regulations. For example, according to different embodiments, a hybrid arcade/wager-based game may be configured or designed to automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802.
“[0447] Authentication & Validation System(s) 352. According to different embodiments, the Authentication & Validation System(s) may be configured or designed to determine and/or authenticate the identity of the current player at a given EGD[Examiner interprets as determining that the user is at the casino]. …”, paragraph 447 and Fig. 3 element 352);
e)  determining that the condition is completed based on determining that the user is at the casino
(“…[0078] Initially, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving ., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits), claims winnings/payouts (e.g., based on the outcome of the virtual slot reel spin), and continues to “shoot” until additional monetary amount is needed to continue play (e.g., out of credits) and/or until player is satisfied with gambling duration and decides to discontinue gameplay…”, paragraph 78.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time) and/or weather (e.g., “Lightning Strike” trigger); [0088] NPC or Boss event such as, for example, a mage or magic wielding character casting a specific spell (e.g., Fire Flare bonus round), a boss summoning a group of minions during a battle (e.g., Golden Goblin minions with 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play.”, paragraphs 81-91.
See also condition is completed when Washington teaches “display  outcome of wager-based event”  in Figs 10 element 1018 and Fig. 13 elements 1312 and 1322 );
 f ) and responsive to determining that the condition is completed, providing the user with the reward
(“…[0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for triggering such an event. (e.g., See, e.g., 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play”, Fig. 12 and paragraphs 89-91. See also Fig. 15 and associated disclosure, specially elements 1516, 1522, and 1524).

As to claim 13, it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Figs. 1-4 and associated disclosure);
determine a preferred activity of the user within the casino 
(see at least “player's preferences, past transactional history”, paragraphs 417 and 423);transmit a signal to the mobile device indicating that the preferred activity is reserved for the user during a period of time, the period of time being based on the location of the mobile device relative to the casino
(see  “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31);
provide the mobile device with instructions to access the preferred activity in response to determining that the user is at the casino within the period of time
(“…detect that the player has initiated an in-game interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment; and automatically initiate a food or beverage order on behalf of the player in response
to the player's interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment”, paragraph 31. See also paragraph 30 and Fig. 17 and associated disclosure).

As to claims 2, 3, 14, and 15, Washington discloses

(“[0604] The gaming system 500 also includes memory 516 which may include, for example, volatile memory (e.g., RAM 509), non-volatile memory 519 (e.g., disk memory, FLASH memory, EPROMs, etc.), unalterable memory (e.g., EPROMs 508), etc. The memory may be configured or designed to store, for example: 1) configuration software 514 such as all the parameters and settings for a game playable on the gaming system; 2) associations 518 between configuration indicia read from a device with one or more parameters and settings; 3) communication protocols allowing the processor 510 to communicate with peripheral devices and I/O devices 4) a secondary memory storage device 515 such as a non-volatile memory device, configured to store gaming software related information (e.g., the gaming software related information and memory may be used to store various audio files and games not currently being used and invoked in a configuration or reconfiguration); 5) communication transport protocols (e.g., such as, for example, TCP/IP, USB, Firewire, IEEE1394, Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604 . See also Figs. 1, 3, 5 and associated disclosure);

(“0670] In at least one embodiment, the Gaming System Server may include a plurality of components operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following (e.g., or combinations thereof): [0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria [0674] identity of user(s) [0675] user profile information [0676] transaction history information [0677] recent user activities [0678] etc. [0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS)…”, paragraphs 670-679. See also, “…Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604);
As to claim 10, Washington discloses 
wherein determining that the user is at the casino comprises detecting use of an identification that is associated with the user at an electronic or electro-mechanical gaming machine (“EGM”) in the casino
(“the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3).

As to claims 7 and 8, Washington discloses
wherein determining the conditional reward comprises: determining a referred activity for the user at the casino
(“…a player tracking preferences module 424…”, paragraph 495 and Fig. 4.
“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
See also see  “the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3);
 and determining that the reward comprises reserving the preferred activity such that the preferred activity is made available to the user in response to the condition being completed
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
The Examiner notes that Washington’s system has strong capability to store and track player’s preferences and rewards player’s activity. It is well known that a reward can be anything such as “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31).
wherein determining the preferred activity for the user comprises: transmitting a first message to the mobile device requesting feedback corresponding to available activities at the casino (see at least Fig. 17); receiving a second message from the mobile device, the second message comprising feedback corresponding to available activities at the casino
(“… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction…”, paragraph 31 ; and responsive to receiving the second message, determining the preferred activity based on the feedback
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.)….”, paragraph 417 and “…a player tracking preferences module 424…”, paragraph 495 and Fig. 4).
As to claim 9,  Washington discloses wherein determining the conditional reward comprises:
 determining the reward based on a referral by the user, a frequency of visits by the user to the casino, a duration of visits by the user at the casino, a point status of the user, or an activity previously performed by the user at the casino
(“…[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington).
As to claim 4, Washington discloses

(Washington discloses a gaming system with time interpreter and time synchronization  
“[0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS).
[0682] Time Interpreter (e.g., 818) which, for example, may be operable to automatically and/or dynamically modify or change identifier activation and expiration time(s) based on various criteria such as, for example, time, location, transaction status, etc”, paragraphs 679, 682. Fig. 8 elements 804 and  818.
See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202 ).
Washington does not expressly disclose estimating an amount of time required for the user to arrive at the casino

But from the teaching of Washington see at least  in Fig. 32“Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington’s taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order “to estimate an amount of time required for the user to arrive at the casino”, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

As to claim 11,  Washington discloses, wherein determining the conditional reward comprises: 
a) defining a plurality of subsets of activities within the casino
(Washington teaches a predetermined number of the plurality of subsets,  “[0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino [Examiner interprets as predetermined number of the plurality of subsets], at a different casino, at a different 
“[0300] Advertising content selection based upon the identity of other players within the vicinity of the player playing the wager-based game [Examiner interprets as predetermined number of the plurality of subsets],. For example, in one embodiment, if the system detects that the player's wife is seated next to the player, the wager-based gaming machine may display a promotional ad for dinner for two at one of the casino's restaurants. In contrast, if the system detects that the player's male business associate is seated next to the player, the wager-based gaming machine may display a promotional ad for a local strip club [Examiner interprets as predetermined number of the plurality of subsets],. [0301] Etc”, paragraph 300.
Next, Washington  teaches searches to provide conditional reward , “0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining that the condition comprises … that captures a predetermined number of the plurality of subsets,]”, paragraph 423.
Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b)  determining that the condition comprises the user being part of a team that captures a predetermined number of the plurality of subsets, wherein the team captures a subset of the plurality of subsets by the team obtaining a score associated with the subset
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino, at a different establishment “, paragraph 74 and “…[0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types 
Next, Washington teaches score of players and the highest score,  “[0292] Advertising content selection based upon player status (e.g., VIP player). [0293] Advertising content selection based upon game session points or score.”, paragraphs 292-293.
“Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428.
Furthermore, Washington teaches again team capabilities, “[0542] FIG. 5 is a simplified block diagram of an exemplary intelligent multi-player electronic gaming system 500 in accordance with a specific embodiment. In some embodiments, gaming system 500 may be implemented as a gaming server. In other embodiments, gaming system 500 may be implemented as an electronic gaming machine (e.g., EGM) or electronic gaming device (e.g., EGD)”, paragraph 542 and 
Also again Washington’s system comprises points or score “ 7. The computer implemented method of claim 1 further comprising causing the at least one processor to execute instructions stored in the memory to: automatically identify a first portion of criteria relating to wager-based game session points or score; and select the first portion of advertising content using at least the first portion of criteria relating to wager-based game session points or score” claim 7 of Washington). Washington has all the elements to evaluate teams that have the highest score. But Washington does not expressly teaches 
wherein the team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the subset

However from the teaching of Washington It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  a predetermined number of the plurality of subsets,  see at least paragraph 0074; searches to provide conditional reward , see at least paragraph 423; Washington’s system that enables and  recognizes a team or Multiplayer gameplay activity, see at least paragraphs 0071 and 90, and score of players and the highest score,  see at least paragraphs 292-293; in order to facilitate “team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the subset”, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

As to claim 16, it comprises the same  limitations than  claims 4 and 7 above therefore is rejected in similar manner.


Claims 5, 17, 18, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington) in view of US Patent No. 9268454 (Hamilton).
As to claims 5 and 17, Washington discloses
wherein the condition is a first condition that is associated with a first reward, the first condition 
( Washington discloses conditions associated with rewards, time and location, “[0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria”, paragraphs 672 and 673.
“Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202 
Also Washington teaches 
“[0145] According to different embodiments, one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of the Hybrid Arcade/Wager-Based Gaming procedures. Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may include, but are not limited to, one or more of those described and/or referenced herein”, paragraph 145. 
Also in paragraph 81, Washington discloses events or conditions related to space and time (“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time)”, paragraphs 81-87).

Washington does not expressly disclose
 the user arriving at the casino within a first limited amount of time
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
the user arriving at the casino within a second limited amount of time, wherein the second limited amount of time is being less than the first limited amount of time, and 
wherein the second reward is determined to be of greater value being more desirable than the first reward

But from the teaching of Washington’s system, It teaches estimation of an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino, ( see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

Further, Hamilton discloses
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward

(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to nest conditions related to events and to provide rewards or incentives to meet those conditions in order to support triggered data events in a game or avatar (see Hamilton Fig. 5).

As to claim 18, Washington discloses
it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
(“…A mobile device comprising: a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Fig. 6 and associated disclosure);
A parameter for a casino experience
(“ [0290] Advertising content selection based upon player gambling preferences. [0291] Advertising content selection based upon player spend amount over a given time interval. [0292] Advertising content selection based upon player status (e.g., VIP player)….”, paragrahs 290-292);

monitor for changes in the location of the mobile device(“…Additionally, such input functionality may also be used for allowing players to provide input to other devices in the casino gaming network (e.g., such as, for example, player tracking systems, side wagering systems, etc.)…”, paragraph 609.
“…According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.)..”, paragraphs 671-672);
Washington does not expressly disclose
based on a determination that the mobile device reached the second location within the limited amount of time, receive, from the system, a third message indicating that the reward is available.
the user arriving at the casino within a first limited amount of time
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward

But from the teaching of Washington see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

Further, Hamilton discloses
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
wherein the second limited amount of time is being less than the first limited amount of time, and wherein the second reward is determined to be of greater value being more desirable than the first reward
(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to nest conditions related to events and to provide rewards or incentives to meet those conditions in order to support triggered data events in a game or avatar (see Hamilton Fig. 5).

As to claim 19, it comprises the same limitations than claim 2, above,  therefore is rejected in similar manner.

As to claim 20, it comprises the same limitations than claim 7, above, therefore is rejected in similar manner.

Claims 6 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington)  in view of US Patent No. 6,134,533 (Shell).
As to claim 6, Washington discloses wherein determining the conditional reward comprises: 
a) determining that a person is associated with the user
(Washington discloses a person associated with the user, when it discloses,
“[0049] In many existing casino venues, standard classic slot machines are deployed which include an electromagnetic mechanism with a “lever” interface device. Slot machines have also evolved using video screens and electronic push button interfaces, which are typically referred to as “Hybrid Machines” that use a combination of both the mechanical portion and video elements of both designs”, paragraph 49.
“[0068] The format of the hybrid arcade-style, wager-based game may also focus on other types of video and/or arcade-style games such as, for example, one or more of the following (e.g., or combinations thereof): [0069] “non-linear” (e.g., open world) type video and/or arcade-style games such as, for example, Grand Theft Auto [0070] “linear” type video and/or arcade-style games such as, for example, Half-Life [0071] Massively multiplayer online “MMO” type video and/or arcade-style games [Examiner interprets as determining that a person is associated with the user] such as…”, paragraph 68);

b) determining that the condition corresponds to the person and the user being located at the casino
in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” [Examiner interprets as determining that the condition corresponds to the person and the user] aspects in which one, for example, particular player could be on location at a casino [user being located at the casino] playing a hybrid arcade/wager-based game,…”, paragraph 74);

c) wherein determining that the condition is completed further comprises determining that the person is at the casino, 
(Washington discloses providing a reward if a condition is met, see at least, “to automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802);
d) wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed 
(See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206);

Washington does not expressly disclose
d)  wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed and a second reward to be provided to the person in response to the condition being completed.

But, Shell discloses a multi-level environment where commissions or rewards are payed or given to all the multi-level structure  (see Fig. 1 and associated disclosure). Further, Shell discloses 

(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale [Examiner interprets as first reward to be provided to the user in response to the condition being completed], but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality for the old and very well known concept of providing a monetary incentive of multi-

As to claim 12, Washington discloses wherein determining the conditional reward comprises: 
a)  determining that the condition corresponds to the a minimum number of friends to the casino
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422.
“0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining  the condition ]”, paragraph 423 and 
“[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b) determining that a value of the reward increases based on a number of friends that the user brings to the casino above the minimum number, 
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422);
c) wherein determining that the condition is completed further comprises: determining the number of friends of the user located at the casino
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino, at a different establishment “, paragraph 74 and “…[0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play…”, paragraph 90.
Washington  teaches searches to provide conditional reward and his system recognizes the number of devices or friends at a location,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a number of friends at the user location]. In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422); 
d)  determining that the number of friends is above the minimum number
(“…In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined….” paragraph 422. The Examiner notes that it is obvious a  business rule  such as “…is above..”
can be above as claimed, below, or a determined number, it is a Business rules  or
rules of doing business or regulations ,it  does not patentably distinguish it. The reference is provided for the sake of compact prosecution);
Washington does not expressly teaches: 
user bringing and  e)  determining the value of the reward based on the number of friends 


user bringing friends  and e)  determining the value of the reward based on the number of friends 
(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale [Examiner interprets as user bringing  friends ]. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40. See also Fig 2e “calculate commissions” and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Casinos and the Digitization of the Slot Machine, 1950–1989”. IEEE. 2011
This publication elaborates that in the last 30 years have been an unprecedented expansion of the casino industry and advances in gambling technology, particularly the slot machine. The development of the digital slot machine demonstrates the ways in which the culture of the casino floor and the specifics of the mechanical machine shaped the evolution of its digital successor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/3/2021